NO. 07-04-0449-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL B

                                 OCTOBER 5, 2004
                          ______________________________

                           RAFEEQ YAASEENIBNSIDDEEQ,

                                                        Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                 Appellee
                        _________________________________

               FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

           NO. A15593-0408; HON. ROBERT W. KINKAID, JR., PRESIDING
                       _______________________________

                            ABATEMENT AND REMAND
                         _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.

       Appellant Rafeeq Yaaseenibnsiddeeq appeals from an order denying his writ of

habeas corpus. The reporter’s record is due in this cause. An extension of the applicable

deadline was sought by the court reporter. To justify the extension, the court reporter

represented that appellant has failed to submit a written designation for the record, failed

to pay or make arrangements to pay for the record, and has been unable to contact

appellant. Though appointed an attorney at trial, nothing of record shows that appellant
remained indigent and entitled to a free record on appeal. Kahmann v. State, 873 S.W.2d
785, 789 (Tex. App.--Austin 1994, pet. ref’d) (stating that establishing indigency at the time

of trial does not establish indigency at the time of appeal).

       Accordingly, we now abate this appeal and remand the cause to the 64th District

Court of Hale County (trial court) for further proceedings. Upon remand, the trial court shall

immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent; and,

       3. whether the appellant is entitled to appointed counsel and a free appellate
       record.

The trial court shall cause the hearing to be transcribed. So too shall it 1) execute findings

of fact and conclusions of law addressing the foregoing issues, 2) cause to be developed

a supplemental clerk’s record containing the findings of fact and conclusions of law and all

orders it may issue as a result of its hearing on this matter, and 3) cause to be developed

a supplemental reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing. Should it be determined that appellant wishes to prosecute the

appeal, is indigent, and is entitled to an appointed attorney but has none, then the trial court

shall appoint counsel, unless appellant knowingly and voluntarily waives counsel.

Furthermore, the name, address, and phone number of any counsel appointed by the trial

court to represent appellant shall be included in the supplemental record. The trial court

shall also file both supplemental records with the clerk of this court on or before November




                                               2
4, 2004. Should further time be needed by the trial court to perform these tasks, then it

must be requested before November 4, 2004.

   It is so ordered.

                                                 Per Curiam

Do not publish.




                                           3